DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 12, 2021 has been entered. Claims 1-19 and 22-24 are pending in this application.

Allowable Subject Matter
Claims 1-19 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Ghinovker et al. [US 20090291513 A1] teaches the first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another. The second set of working zones are disposed on a second layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another. The first set of working zones are generally angled relative to the second set of working zones thus forming an "X" shaped test pattern. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a metrology target as claimed, more specifically, the metrology target comprising a plurality of periodic structures that have a long dimension and a short dimension, wherein at least a first of the periodic structures is oblique with respect to a second of the periodic structures, wherein one of the first of the periodic structures and the second of the periodic structures is disposed as an inner 
	With regard to claim 22, the prior art of record does not anticipate nor render obvious to one skilled in the art a target design method comprising configuring at least a first periodic structure of a metrology target to be oblique with respect to a second periodic structure of the metrology target, wherein the first periodic structure and the second periodic structure have a long dimension and a short dimension, wherein one of the first of the periodic structures and the second of the periodic structures is disposed as an inner periodic structure of the metrology target and another of the first of the periodic structures and the second of the periodic structures is disposed as an outer periodic structure of the metrology target, and wherein a plurality of the first of the periodic structures and a plurality of the second of the periodic structures are arrayed around a center of the metrology target such that the inner periodic structure is closer to the center than the outer periodic structure and such that the plurality of periodic structures of the inner periodic structure are arrayed with the long dimension extending in two orthogonal directions relative to the center, as required by claim 22.

	Claims 2-19 and 23 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882